Exhibit 10.20.1
RELOCATION PROPOSAL
James F. Petelle
August 23, 2006
In consideration of you agreeing to move within commuting distance of Mount
Airy, NC, Insteel Industries, Inc.(the “Company”) hereby makes the following
proposal:

1.)   If you sell your house without incurring a broker commission, the company
will pay you a lump sum relocation allowance of 6% of the selling price which is
based on 1% toward closing costs on the sale of your home, 1% toward incidental
costs of relocating, 2% toward closing cost of a new home and a 2% bonus. ).
Payment of the incidental amount will be paid at your request. The amount for
closing on your home will be paid at closing of the sale while the amount for
closing on your new home will be paid at closing.   2.)   If you utilize the
services of a real estate broker to sell your home, the Company will pay actual
costs of a broker commission, not to exceed 6% of the appraised value of your
house, plus 4% (1% toward closing costs on the sale of your home, 1% toward
incidental costs of relocating and 2% toward closing costs on a new
home).Payment of the incidental amount will be paid at your request. The amount
for closing on your home will be paid at closing of the sale while the amount
for closing on your new home will be paid at closing.   3.)   The Company will
reimburse you the reasonable cost of moving your household goods to your new
residence. An estimate should be obtained from Sheets Moving and Storage, a
North American company, at 336-789-5596, and, if you choose, at least one other
company of your choice. Once estimates have been obtained, fax them to Gary
Kniskern at 336-786-2144 with your preference marked. You will not be required
to use Sheets unless their cost is considerably lower than the other estimate.  
4.)   In addition, the Company will pay reasonable expenses for you and your
family to travel to your new location for your final move as well as for a
househunting trip. Reasonable expenses will include meals, lodging, mileage at
the IRS mileage rate for relocation (currently $.18 per mile), and other
reasonable miscellaneous expenses.   5.)   If you require temporary living
quarters prior to selling your current house, Insteel will pay for temporary
quarters, including utilities, for up to three (3) months.   6.)   The Company
will pay for storage of up to three (3) months for your household goods in the
event your house sells before you are able to secure suitable housing in your
new location.

 



--------------------------------------------------------------------------------



 



Relocation reimbursement, except for movement of household goods and travel to
your new location, is taxable income to you. The relocation allowance, storage
and the monthly living expenses will be included in your taxable wages prior to
the end of the year in which the allowance is paid and will be grossed up to
cover estimated taxes. The reimbursement of moving your household goods and the
travel of your family to your new residence are not taxable income but will be
shown on your W-2 at the end of the year in which the expense is reimbursed.
RELOCATION EXPENSES MUST BE SUBMITTED, TO ME, FOR APPROVAL TO THE UNDERSIGNED ON
AN EXPENSE REPORT FORM MARKED “RELOCATION” AT THE TOP AND ONLY CONTAINING
RELOCATION EXPENSES.
In the event that you voluntarily terminate your employment with the Company
within three (3) years of your employment with Insteel, you agree to reimburse
the Company according to the following schedule:

                  You will reimburse         the following % of If you terminate
  total relocation expenses after   but before   incurred by the company
0 months   12 months   100% 12 months   24 months   80% 24 months   36 months  
40%

IT IS NOT THE PURPOSE OF THIS DOCUMENT TO CREATE AN EXPRESS OR IMPLIED CONTRACT
OF EMPLOYMENT. IT PROVIDES AN OUTLINE OF AN OFFER TO REIMBURSE YOU FOR EXPENSES
CONNECTED WITH RELOCATING. EMPLOYEES ARE EMPLOYEES AT WILL. THE EMPLOYEE OR THE
EMPLOYER MAY TERMINATE THE EMPLOYMENT RELATIONSHIP AT ANY TIME FOR ANY REASON.

         
 
Date
 
 
Gary D. Kniskern    
 
  Vice President-Administration    
 
  Insteel Wire Products Company    
 
       
Accepted:
       
 
       
 
Date
 
 
James F. Petelle    

 